188 F.2d 571
GREENEv.UNITED STATES.
No. 11287.
United States Court of Appeals, Sixth Circuit.
April 12, 1951.

Bruce I. Petrie, Cincinnati, Ohio, for appellant.
Ferdinand Powell, Jr., Knoxville, Tenn. (Otto T. Ault, Chattanooga, Tenn., and Ferdinand Powell, Jr., Knoxville, Tenn., of counsel), for appellee.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Upon appeal from a motion to vacate sentences, it appears that there were five counts to the indictment and that the appellant was sentenced to a total term of five years all sentences having been made concurrent.


2
The appellant charges that the several counts allege the same offense and that count four is invalid. He presents no meritorious challenge to the validity of the fifth count which charged violation of 18 U.S.C. §§ 7, 661. The maximum penalty under this section is five years.


3
Count five supports the judgment. It is settled law that if a sentence is supported by any valid count it must stand. Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306; Reynolds v. United States, 6 Cir., 280 F. 1.


4
The judgment is affirmed.